Title: To Benjamin Franklin from Pierre-François de Boy with Franklin’s Note to John Laurens and Laurens’ Response, May 7 [–on or after May 12]
From: Boy, Pierre-François de,Franklin, Benjamin,Laurens, John
To: Franklin, Benjamin




  Paris 7[–on or after 12]. may 1781.
  May it please to your ExcellencySir

I Sent to you the Copy of the Certificate, and too that of the Some Sundry papers, from the War Office who Given to me, because I have Lost’d my Comission from the Hble. Congress, when the ennemies have Taken Brunswick, and too Besides all my things. I shall desire to Go again in your Country, if you Can Employ me, as you will please, very much oblige, to your Excellency, to Grant me my Petition, and too favour me with two Words, above this matter. I am Very Gratefully and Respectfully Sir Your Excellency’s Most Obedient and Most Humble Servant
De Boischez M. Shuare tailleur Rue St. Denisentre la rue de La ferronnerie et celle des Lombards.


Passy 12 May 81
Dr. Franklin requests Col. Lawrens to inform him, if he is acquainted with the writer of the above.
Col. Laurens has some recollection of a french officer of the name abovementioned—but does not know the state of his services—and thinks that the general answer may be given him on the subject of his petition—

 
Notation: De Bois
